Exhibit 10.30 Chardan Capital Markets, LLC 17 State Street Suite 1600 New York, NY 10004 November 12, 2010 Via Email BIOCANCELL THERAPEUTICS INC. 8 Hartom St. POB 45389 Jerusalem, Israel 91451 Attn: Uri Danon, Chief Executive Officer Re:Termination of October 19, 2010 Letter Agreement Dear Mr. Danon, This letter will confirm that notwithstanding the survival provisions reflected in that Termination Letter dated November 8, 2010, terminating that certain Letter Agreement dated October 19, 2010 (“Letter Agreement”) between BioCancell Therapeutics Inc. (“BioCancell”) and Chardan Capital Markets, LLC ("Chardan"), Chardan will not be entitled to receive any fees or monies or other compensation set forth in the Letter Agreement other than the reimbursement of actual out of pocket expenses paid by Chardan. Please confirmyour understanding of the foregoing of bycountersigning where indicated below. Sincerely yours, Chardan Capital Markets, LLC Acknowledged and agreed: BioCancell Therapeutics Inc.
